QUINLAN, J.
A careful review of the pleadings discloses that on the day the plaintiff’s brief on the demurrer was filed, consent was given by defendants’ counsel to the filing of an amendment which demanded relief in the alternative. It would be more orderly, under the circumstances, if the defendant still desires to raise the same question of law that a new demurrer be filed to the complaint as amended.
Accordingly, I shall not pass on the present demurrer.
I observe that still another amendment was filed by the plaintiff on April 3rd without consent of court. I do not understand that pleadings may be filed at the will of a party and perhaps this pleading would be the subject of a motion to strike.